Citation Nr: 1415897	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-49 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a condition to account for smoking and drinking.  

3.  Entitlement to service connection for an unspecified dental condition.  

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinea pedis (claimed as trench foot), and if so, whether service connection is warranted.  

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the residuals of snow blindness, and if so, whether service connection is warranted  

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a sleep disorder, to include insomnia and/or sleep apnea, and if so, whether service connection is warranted.  

7.  Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disorder (GERD).  

8.  Entitlement to an evaluation in excess of 10 percent for the residuals of a left knee injury with degenerative joint disease.  

9.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from May 1977 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In April 2012, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the Board's Central Office in Washington, DC.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

In addition to the Veteran's physical claims file, electronic paperless files (Virtual VA and the Veterans Benefits Management System (VBMS)) are also associated with this appeal.  The additional evidence associated with these systems, including VA treatment records from as recently as May 2012, has been reviewed and considered in reaching the below decisions. 

With regard to the Veteran's claim of entitlement to service connection for a sleep disorder, the Veteran has presented numerous theories of entitlement, including sleep apnea and insomnia secondary to his service-connected GERD.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In Brokowski v. Shinseki, 23 Vet. App. 79 (2009), the Court extended the holding of Clemons to include disabilities outside of psychiatric disorders.  In compliance with this case law, the Board considers the Veteran's claim of service connection for a sleep disorder to encompass any diagnosed sleep impairment.  The issue has thus been restated on the first page.  

As a final introductory matter, the Board notes that the February 2009 rating decision listed one of the issues as whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a stomach disorder, to include as secondary to medication taken to treat a left knee injury with degenerative joint disease.  It was noted that this claim was previously denied in a July 1996 rating decision.  While this is true, the claim was subsequently granted in a November 1998 rating decision.  As this was a full grant of this issue, it should not be in appellate status.  The Veteran did not list this as an issue in either his February 2008 or April 2008 claim, and it was not noted as an issue during the April 2012 hearing.  

The issues of entitlement to service connection for a sleep disorder, entitlement to service connection for a dental condition, entitlement to an increased evaluation for GERD, entitlement to an increased evaluation for a left knee disability and entitlement to TDIU benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hearing is within normal limits and there is no record of a prior diagnosis of bilateral hearing loss.  

2.  The record does not reflect any condition or disability responsible for the Veteran's use of tobacco and/or alcohol, and service connection cannot be established for the Veteran's willful use of tobacco and alcohol.  

3.  The March 1999 rating decision denying service connection for tinea pedis and insomnia was not appealed and is final.  

4.  New and material evidence has been submitted regarding the claim of entitlement to service connection for tinea pedis, and as such, this issue is reopened.  

5.  Tinea pedis manifested as a result of active military service.  

6.  New and material evidence has been submitted regarding the claim of entitlement to service connection for insomnia, and as such, this issue is reopened.  

7.  The February 1994 rating decision denying the claim of entitlement to service connection for the residuals of snow blindness was not appealed and is final.  

8.  New and material evidence has not been submitted regarding the issue of entitlement to service connection for the residuals of snow blindness, and as such, this issue is not reopened.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for establishing entitlement to service connection for a condition associated with tobacco and alcohol use have not been met.  38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303, 3.304, 3.307, 3.309 (2013).

3.  The March 1999 rating decision declining to reopen the Veteran's claims of entitlement to service connection for tinea pedis and insomnia is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

4.  New and material evidence has been received for the claim of entitlement to service connection for tinea pedis and the claim is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

5.  The criteria for establishing entitlement to service connection for tinea pedis have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

6.  New and material evidence has been received for the claim of entitlement to service connection for a sleep disorder and the claim is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

7.  The February 1994 rating decision denying the claim of entitlement to service connection for the residuals of snow blindness was not appealed and is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).  

8.  New and material evidence has not been received for the claim of entitlement to service connection for the residuals of snow blindness is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the veteran with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in May 2008 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claims were previously denied.  Consequently, the Board finds that adequate notice was provided regarding the Veteran's claims to reopen.  

As for the original claims for service connection, the letter provided to the Veteran in May 2008 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letter also provided general notice as to how VA assigns the proper disability rating and effective date.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, VA has obtained records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

The Board recognizes that VA examinations were not provided for the issues currently being decided.  However, examinations are not required for these issues.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In the present case, the evidence of record demonstrates that the Veteran does not suffer from bilateral hearing loss.  As such, the first McLendon criterion is not satisfied for this issue.  As for the claim of entitlement to service connection for tobacco and alcohol use, this claim cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  As such, examinations are not needed for these issues.  

As already noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Acting Veterans Law Judge in April 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology as well as the functional impact the claimed disabilities have on his daily life and employment.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to claims presently being decided.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
New and Material Evidence Claims

Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

Tinea Pedis

The Veteran's claim of entitlement to service connection for tinea pedis was previously denied by the RO in a March 1999 rating decision because this condition was determined to result from a known clinical diagnosis of tinea pedis, which neither incurred in nor was caused by service.  Therefore, for the evidence to be material in this case, it must address this unestablished fact or trigger VA's duty to assist.  

With that having been said, the Board finds that evidence submitted since March 1999 is both new and material.  The Veteran has submitted recent VA treatment records reflecting that he still carries a diagnosis of tinea.  He also provided testimony in April 2012 regarding this condition.  He explained that he spent a lot of time in swamps during his military service and that they would often walk as far as 12 miles.  The Veteran reported having problems that began in service and continued to the present day.  

The Board finds the Veteran's testimony as to persistent symptomatology that first manifested during military service to be material to his claim, as it at least suggests a causal relationship to service.  As such, the claim of entitlement to service connection for tinea pedis is reopened.  

Residuals of Snow Blindness

The Veteran's claim of entitlement to service connection for the residuals of snow blindness was previously denied in a February 1994 rating decision because the evidence did not reflect a chronic disability related to the Veteran's temporary snow blindness in service.  Therefore, for the evidence to be material in this case, it must address this unestablished fact or trigger VA's duty to assist.  

With that having been said, the Board finds that evidence submitted since February 1994, while new, is not material.  The Veteran has submitted VA ophthalmological records reflecting treatment for conditions such as presbyopia and ocular hypertension.  However, none of these records suggest that the Veteran suffers from any disability of either eye related to his in-service snow blindness.  

The Veteran also testified in April 2012 about this condition.  He reported itchy eyes and photophobia since his snow blindness.  However, these assertions are duplicative of those already of record at the time of the February 1994 rating decision.  According to a December 1993 VA examination report, the Veteran reported a history of snow blindness for one day in 1980 or 1981.  He noted that his vision returned to normal afterward, except he then had to wear sunglasses all of the time.  He also complained of an itching sensation with watering in both eyes.  The examiner diagnosed the Veteran with a history of transient blindness due to light reflecting off of the snow with no sequelae, as well as symptoms consistent with seasonal allergic reaction.  

In summary, the Veteran has failed to submit any evidence of an eye disorder related to his in-service incident of snow blindness.  As such, the evidence of record received since February 1994 is not material.  Also, while the Veteran did testify to symptoms such as itching and photophobia since his snow blindness in April 2012, these exact same assertions were already of record at the time of the February 1994 rating decision.  As such, these claims are not new.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for residuals of snow blindness remains closed.  

Sleep Disorder

The Veteran contends that he is entitled to service connection for a sleep disorder.  This claim was previously denied in a March 1999 rating decision because the Veteran's insomnia was found to be a symptom of his service-connected GERD rather than a separate disability.  As such, for the evidence to be material in this case, it should address this unestablished fact or trigger VA's duty to assist.

With that having been said, the Board finds that new and material evidence has been submitted.  The record reflects that the Veteran indeed has been diagnosed with a separate sleep disorder now - specifically, sleep apnea.  The evidence of record does not suggest that this condition is merely a symptom of GERD, and as such, it directly addresses the reasoning for the previous denial.  

New and material evidence having been submitted, the claim of entitlement to service connection for a sleep disorder, to include sleep apnea and/or insomnia, is reopened.  






Service Connection Claims

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2012).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Tinea Pedis

The Veteran contends that he is entitled to service connection for tinea pedis.  Specifically, he has asserted that he developed trouble with the skin of his feet during military service and that this condition has persisted ever since.  Having considered all of the evidence of record in a light most favorable to the Veteran, the Board finds that service connection is warranted for tinea pedis.  

As an initial matter, the Board notes that there is no mention of treatment for this condition in the Veteran's service treatment records.  However, in his report of medical history associated with an April 1992 in-service examination, the Veteran did endorse a history of skin diseases and foot trouble.  

Following separation from active duty, the Veteran underwent a VA examination in December 1993.  The Veteran reported being diagnosed with a fungal infection of the feet during service.  He described performing exercises in swamps where his feet would stay wet for a long time.  It was noted that since that time, the Veteran had been unable to get rid of the fungal infection.  Examination of the feet revealed dry scaly patches and multiple maculopapular areas in between the toes.  The examiner diagnosed the Veteran with tinea pedis in both feet.  

Subsequent treatment records reflect that the Veteran has continued to suffer from a skin condition of the feet.  Numerous VA treatment notes, including one from as recently as March 2012, continue to note tinea as a current problem.  The Veteran also testified in April 2012 about the skin cracking between his toes.  He stated that this condition had persisted since military service.  The Veteran is certainly competent to offer this type of testimony.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for tinea pedis is warranted.  See 38 U.S.C. § 5107(b).  The Veteran reported skin and foot problems during service.  An examination that took place some 11 months after service also revealed tinea pedis with active symptomatology.  The record contains no evidence suggesting that this condition did not manifest during service and the Veteran has routinely stated that this condition began during service and has persisted ever since.  There is nothing of record to call into question the credibility of this assertion.  The claim is granted.  



Bilateral Hearing Loss

The Veteran also contends that he is entitled to service connection for bilateral hearing loss.  However, the evidence of record demonstrates that the Veteran's hearing is within normal limits.  As such, service connection is not warranted.  

In April 2008, VA received a claim from the Veteran seeking service connection for hearing loss.  This is the first evidence of record suggesting impaired hearing since the Veteran's separation from active duty in 1993.  According to an audiological examination performed with the National Guard in September 1996, pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
0
10
LEFT
5
0
0
5
0

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2013).  As such, the Veteran was not suffering from a hearing loss disability, for VA purposes, at the time of separation from active duty.  

The record contains no further evidence of a hearing loss disability or a diagnosis of hearing loss.  In September 2009, the Veteran was seen for a VA audiology consultation.  The Veteran reported a slight decline in hearing sensitivity, bilaterally, with a positive history of military noise exposure.  Evaluation, however, revealed the Veteran's hearing loss to be within normal limits from 250 Hz to 4000 Hz, bilaterally.  Word recognition ability was also deemed to be excellent in each ear and the audiologist noted that he was able to communicate with the Veteran without any difficulty at normal conversational speech level.  

The preponderance of the above evidence demonstrates that service connection is not warranted for bilateral hearing loss.  The Veteran's hearing was normal at the time of separation from active duty and was again found to be normal in September 2009 - some 13 years after separation from active duty.  The record contains no evidence diagnosing a hearing loss disability.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of hearing loss, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board notes that the Veteran testified in April 2012 that a VA physician told him in 1996 that he had hearing loss that was probably due to exposure to artillery.  However, there is no record of such a diagnosis in the claims file.  Furthermore, an evaluation performed subsequent to the receipt of the Veteran's claim confirmed that his hearing was in fact within normal limits.  Finally, when asked if he felt he had deficient hearing during his hearing, the Veteran testified that he could not say it was hearing loss, but that he did talk loud and get irritable around loud noises.  The preponderance of the evidence reflects that the Veteran does not presently suffer from a hearing loss disability for VA purposes.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for bilateral hearing loss must be denied.

Condition to Account for Smoking and Drinking

The Veteran also asserts that he is entitled to a condition to account for his smoking and drinking.  However, he has not identified any actually disability linked with his behavior, and as such, service connection cannot be established.  

In a June 2008 statement, the Veteran argued that he began smoking during military service because it was socially expected.  He also reported that he began drinking upon return from military service while attempting to readjust to civilian life.  As for the claim of entitlement to service connection for alcohol use, compensation shall not be paid if a claimed disability was the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2013).  With respect to alcohol and drug abuse, § 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  

Moreover, § 8052 amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(d) (2013).  

Furthermore, VA's General Counsel has confirmed that direct service connection for a disability that results from a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits where, as here, the claim was filed after October 31, 1990.  See VAOGCPREC 7-99; VAOGCPREC 2-98.  

As for the Veteran's tobacco use, service connection is expressly precluded for any disability related to chronic tobacco use (for claims received after June 9, 1998).  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  In the present case, the Veteran's claim was received in April 2008.  

The Veteran is essentially seeking service connection for behaviors rather than disabilities.  He has not identified any actually disability incurred during, or as a result of, active military service that resulted in him smoking or drinking.  In fact, he testified in April 2012 that he did not have any condition related to smoking or drinking and that he undertook these activities due to social pressure and personal issues during service.  

As previously discussed, there must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of any disability, the Board must deny the Veteran's claim.  See Degmetich, 104 F.3d at 1333 (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  The Veteran's choice to use tobacco and alcohol is not a disability for which service connection may be established.  

The claim of entitlement to service connection for a condition associated with tobacco and alcohol use is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law)


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for tinea pedis is reopened.  

New and material evidence having been submitted, the claim of entitlement to service connection for a sleep condition, to include sleep apnea and/or insomnia, is reopened.  

New and material evidence having not been submitted, the claim of entitlement to service connection for the residuals of snow blindness is not reopened.  

The claim of entitlement to service connection for tinea pedis is granted.  

The claim of entitlement to service connection for bilateral hearing loss is denied.  

The claim of entitlement to service connection for a condition associated with tobacco and alcohol use is denied.  

REMAND

Sleep Disorder

The Veteran is seeking service connection for a sleep disorder.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran testified to his impaired sleep during his April 2012 hearing.  The nature of the specific disability for which service connection is sought is not entirely clear from his testimony.  He testified to suffering from sleep apnea, insomnia due to his GERD and possible narcolepsy.  Due to the confusion of record, the Board finds that the Veteran should be scheduled for a VA examination before an appropriate physician to clarify all appropriate diagnoses related to impaired sleep.  The examiner should then opine for each diagnosed disability whether it is at least as likely as not that this condition manifested during, or as a result of, active military service, or, whether it is at least as likely as not that any diagnosed condition was caused by, or permanently aggravated by, a service-connected disability such as GERD.  

Dental Condition

The Veteran also contends that he is entitled to service connection for a dental disability.  Specifically, he has asserted that he suffered facial trauma during a motor vehicle accident in service and that he has lost teeth because of this incident.  Regrettably, a remand is necessary for this issue as well. 

VA dental records clearly reflect that the Veteran has numerous missing teeth.  In fact, a September 2010 record indicates that the Veteran needed to have all of his teeth removed.  

The Veteran testified during his April 2012 hearing that he was in an Army tracked vehicle accident during service in approximately 1979 or 1980 and hit his face on a vehicle hatch.  The Veteran reported that one tooth "came out up through the jaw and was sticking out."  He also reported being told that he was going to lose his teeth in the future as a result of this injury.  In a May 1986 in-service report of medical history signed by the Veteran, he reported that he was in an automobile accident in 1984, and because of this, he was hospitalized for one week with damaged teeth.  The service treatment record file does not contain clinical records or references to immediate or follow up care for dental injuries in any accident.  Service personnel records have not been obtained and may contain administrative or investigative documents regarding the contended events.   

Missing teeth may be compensable for rating purposes under Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the note immediately following states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913.  Therefore, the Veteran should be scheduled for a VA examination to determine whether he suffers from tooth loss as a result of in-service trauma.  The examiner should specifically note whether the Veteran's loss of teeth is due to loss of substance of body of maxilla or mandible.  

In addition, an August 2011 VA treatment record reflects that the Veteran was seen by a private dentist.  The Veteran should be contacted and asked to identify this private dentist.  Then all reasonable attempts should be made to obtain any identified records.  

Finally, the Veteran submitted photocopies of his in-service dental records.  A review of the file does not reflect that VA has attempted to independently obtain the Veteran's in-service dental records, and this should be done before appellate review proceeds.  




Increased Rating Claims

The Veteran is also seeking increased evaluations for his service-connected GERD and residuals of a left knee injury with degenerative joint disease.  Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran was last afforded VA examinations for these disabilities in April 2008.  The Veteran's representative stressed during the April 2012 hearing that these examinations were very outdated.  The Veteran also asserted a worsening of his left knee symptomatology and having been told he needs a knee replacement.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In the present case, it has been approximately 6 years since the Veteran was last examined.  As such, he should be afforded the opportunity to appear for more recent examinations to determine the current level of severity of his service-connected GERD and residuals of a left knee injury.  

In addition, the most recent record of VA treatment associated with the claims file is dated May 2012.  Records prepared since this time should be obtained and associated with the claims file.  

TDIU

Finally, the Veteran contends that he is entitled to TDIU benefits as well.  However, this issue is also not yet ready for appellate review.  

Initially, the Board notes that the Veteran does not presently meet the schedular criteria for an award of TDIU benefits.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, depending on the outcome of the remanded issues above, this could change.  As such, the claim of entitlement to TDIU benefits is inextricably intertwined with the issues currently on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the Remand have been completed.  

In addition, the Veteran testified in April 2012 that he participated in the Vocational Rehabilitation program at the VA in Winston-Salem, North Carolina.  These records must be obtained and associated with the claims file before appellate review can proceed.  

Accordingly, the case is REMANDED for the following action:

1.  VA treatment records prepared since May 2012 should be obtained and associated with the Veteran's claims file, either physically or electronically.  

2.  VA should attempt to obtain the Veteran's in-service dental records and complete personnel records and associate them with the claims file.  If any records cannot be obtained, or are deemed to not exist, this fact should be clearly noted in the claims file.  

3.  VA Vocational Rehabilitation records should be obtained from Winston-Salem, North Carolina, and associated with the record.  If any records cannot be obtained, or are deemed to not exist, this fact should be clearly noted in the claims file.  

4.  The Veteran should then be scheduled for a VA examination before an appropriate physician regarding his claimed sleep disorder.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect that these items were in fact reviewed.  The examiner is asked to perform all necessary tests and studies and identify all diagnoses associated with impaired sleep.  

For any disability diagnosed, the examiner should opine as to whether it is at least as likely as not that this disability manifested during, or as a result of, active military service.  

In the alternative, the examiner should opine as to whether it is at least as likely as not that any diagnosed sleep disability was caused by, or permanently aggravated by, a service-connected disability such as GERD.  

A complete rationale for all opinions offered must be provided and the examiner should fully consider and discuss the Veteran's lay assertions when formulating an opinion.  

5.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the current level of severity of his service-connected left knee disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect that these items were in fact reviewed.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also discuss the impact of this disability on the Veteran's employability. 

6.  The Veteran should be scheduled for a VA dental examination by an appropriate dentist regarding his claimed residuals of dental trauma.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect that these items were in fact reviewed.  Request that the dentist determine whether the Veteran displays any residual abnormalities from the contended trauma or suffers from tooth loss as a result of in service trauma.  The examiner should specifically note whether the Veteran's loss of teeth is due to loss of substance of body of maxilla or mandible.  
 
7.  Finally, the Veteran should be scheduled for a VA examination before an appropriate physician to determine the current level of severity of his service-connected GERD.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect that these items were in fact reviewed.  The examiner is then asked to perform all indicated tests and studies, and describe in detail the symptomatology associated with the Veteran's service-connected GERD.  

The examiner should specifically discuss whether there is evidence of persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, or, whether there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or, other symptom combinations productive of severe impairment of health.  

A complete rationale must be provided for all opinions offered and the Veteran's lay assertions must be considered and discussed when formulating an opinion.  

8.  The RO/AMC should then carefully review the medical examination reports obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

9.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issues on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


